DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 21-26 and 29-41 are pending and claims 21-24, 32-34, 36-37, and 39-41 have been examined in this application. As of the date of this application, the Information Disclosure Statement (IDS) filed on 11/13/2018 has been taken into account.

Response to Amendment
In the amendment dated 10/12/2020, the following has occurred: Claims 21, 32-33, and 36 have been amended; Claims 27-28 have been canceled; Claims 38-41 have been added.

Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that: “Claim 21 is being amended with the subject matter of its independent claim 28 and now clarifies "L-shaped flange". As has been agreed during Interview, the combination of Lydard 16 and Heersink fails to disclose such limitation, since Lydard is only concerned with attaching rods and supporting the adapter with pegs 15 and 16 and Heersink is only being relied on showing of the slatwall accessory with hooks that would be disposed, after installation, at an angle relative to the vertical surface of the   adapter of Lydard.     Thus, the combination of Lydard and Heersink fails to establish prima facie case of obviousness of the claimed subject matter of the independent claim 21.”- – The examiner respectfully disagrees. The argued limitation only requires an L-shaped flange and therefore as 
	Additionally, the amendments have overcome the 112 rejection set forth in the previous action.

Election/Restrictions
Claim 38 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the election requirement in the reply filed on 06/24/2020.
Claim 38 is directed towards a fastener being passed through an L-shaped flange, which is a feature of non-elected species 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jadaud (FR 2993154).
Claim 41, Jadaud discloses a method of detachably attaching a slatwall accessory to a non-slatwall member (Jadaud: Fig. 3a; 5) with a grid of round apertures, said method comprising: inserting a hook (Jadaud: Fig. 3a-3b, 6; 20B) into and through a round aperture from said grid of round apertures; inserting an offset flange of said slatwall accessory (Jadaud: Fig. 3b; 3) into and through a horizontally disposed elongated slot (Jadaud: Fig. 6; 21); and counter-reacting, with an L-shaped flange (Jadaud: Fig. 6; 27) abutting a surface of said non-slatwall member, a weight placed on said slatwall accessory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 32-34, 36-37, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Lydard (US Patent No. 2,991,968) in view of Heersink (US Pub. No. 2012/0168579).
Regarding Claim 21, Lydard discloses a method of attaching a slatwall accessory with an offset flange to a non-slatwall member with a grid of round apertures through a thickness of said non-slatwall member, said method comprising: attaching an adapter (Lydard: Fig. 1-6; 10-12) to said non-slatwall member (Lydard: Fig. 1-6; 13) at least one round aperture (Lydard: Fig. 1-6; 14) from said grid of round apertures; and inserting said slatwall accessory into and through an elongated slot (Lydard: Fig. 1-6; 24, 25) through a thickness of said adapter (Lydard: Col. 3, Ln. 21-30), said elongated slot being disposed horizontally during use of said adapter; and preventing, with an L-shaped flange (Lydard: Fig. 1-6; 12) at a bottom end of said 
Lydard fails to explicitly disclose inserting an offset flange of said slatwall accessory into and through an elongated slot through a thickness of said adapter so that a flange portion of said offset flange is disposed between a surface portion of said adapter and a surface portion of said non-slatwall member. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104) into and through an elongated slot (Heersink: Fig. 4a-4b; 210) through a thickness of said adapter so that a flange portion of said offset flange is disposed behind a surface portion of said adapter (Heersink: Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the slatwall accessory of Heersink with the adapter with Lydard, with a reasonable expectation of success, in order to provide an additional display hardware accessory that is conveniently attached to the adapter, and enabling the accessory to be connected to an alternate peg board mounting surface, thereby expanding the support functionality of the adapter and accessory so that they can support an increased variety of articles and be mounted to an increased number of mounting surfaces (Heersink: [0004], [0031] | Lydard: Col. 1, Ln. 13-19, 31-37; Col. 3, Ln. 26-30).
Regarding Claim 22, Lydard, as modified, teaches the method of claim 21, further comprising abutting a surface portion  (Heersink: Fig. 4a-4b; 306) of said slatwall accessory (Heersink: Fig. 4a-4b; 104) to another surface portion of said adapter, said another surface portion (Lydard: Fig. 1-6; 10) of said adapter (Lydard: Fig. 1-6; 10-12) being spaced from said surface portion of said non-slatwall member (Lydard: Fig. 1-6; 13).
Regarding Claim 23, Lydard, as modified, teaches the method of claim 21, wherein attaching said adapter (Lydard: Fig. 1-6; 10-12) comprises inserting at least one hook (Lydard: Fig. 1-6; 17, 20) into and through said at least one round aperture (Lydard: Fig. 1-6; 14) from said grid of round apertures.
Claim 24, Lydard, as modified, teaches the method of claim 21, wherein attaching said adapter (Lydard: Fig. 1-6; 10-12) comprises inserting two hooks (Lydard: Fig. 1-6; 17, 20) into and through two round apertures (Lydard: Fig. 1-6; 14) from said grid of round apertures.

Regarding Claim 32, Lydard discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: inserting at least one hook portion (Lydard: Fig. 1-6; 17, 20) of an adapter (Lydard: Fig. 1-6; 10-12) into and through at least one round aperture (Lydard: Fig. 1-6; 14) from said grid of round apertures; abutting an L-shaped flange (Lydard: Fig. 1-6; 12) of said adapter with a surface of said non-slatwall member (Lydard: Fig. 1-6; 13); inserting a slatwall accessory into and through an elongated slot (Lydard: Fig. 1-6; 24, 25) through a thickness of said adapter, said elongated slot being disposed horizontally during use of said adapter.
Lydard fails to disclose inserting an offset flange of said slatwall accessory into and through an elongated slot through a thickness of said adapter so that a flange portion of said offset flange is caged between a surface portion of said adapter and a surface portion of said non-slatwall member; and resting said slatwall accessory on a region of said adapter, said region being disposed below said at least one hook portion. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104) into and through an elongated slot (Heersink: Fig. 4a-4b; 210) through a thickness of an adapter (Heersink: Fig. 4a-4b; 102) so that a flange portion of said offset flange is caged behind a surface portion of said adapter; and resting said slatwall accessory on a region (Heersink: Fig. 4a-4b; 204) of said adapter, said region being disposed below an at least one mounting portion (Heersink: Fig. 4a-4b; 202). [Note: See the rejection of claim 21 for motivation. Additionally, mounting the accessory of Heersink to the adapter of Lydard will cage its flange between the adapter and non-slatwall member.]
Claim 33, Lydard, as modified, teaches the method of claim 32, further comprising counter-reacting, by said L-shaped flange (Lydard: Fig. 1-6; 12) of said adapter (Lydard: Fig. 1-6; 10-12) abutting said surface of said non-slatwall member (Lydard: Fig. 1-6; 13), a weight placed on a generally horizontally disposed working portion of said slatwall accessory (Heersink: Fig. 4a-4b; 104).  
Regarding Claim 34, Lydard, as modified, teaches the method of claim 32, wherein said at least one hook portion (Lydard: Fig. 1-6; 17, 20) comprises a pair of L-shaped hooks.
Regarding Claim 36, Lydard, as modified, teaches the method of claim 32, further comprising pivoting said adapter (Lydard: Fig. 1-6; 10-12) toward said surface of said non-slatwall member (Lydard: Fig. 1-6; 13) prior to abutting said L-shaped flange (Lydard: Fig. 1-6; 12) of said adapter with said surface of said non-slatwall member.
Regarding Claim 37, Lydard, as modified, teaches the method of claim 32, further comprising pivoting said slatwall accessory (Heersink: Fig. 4a-4b; 104) toward said region of said adapter (Lydard: Fig. 1-6; 10-12) prior to resting said slatwall accessory on said region (Heersink: Fig. 4a-4b).

Regarding Claim 41, Lydard discloses a method of detachably attaching a slatwall accessory to a non-slatwall member with a grid of round apertures, said method comprising: inserting a hook (Lydard: Fig. 1-6; 17, 20) into and through a round aperture from said grid of round apertures; and counter-reacting, with an L-shaped flange (Lydard: Fig. 1-6; 12) abutting a surface of said non-slatwall member, a weight placed on said slatwall accessory.
Lydard fails to explicitly disclose inserting an offset flange of said slatwall accessory into and through a horizontally disposed elongated slot. However, Heersink teaches inserting an offset flange (Heersink: Fig. 4a; 312) of a slatwall accessory (Heersink: Fig. 4a-4b; 104)  into and through a horizontally disposed elongated slot (Heersink: Fig. 4a-4b; 210). [Note: See the rejection of claim 21 for motivation.]

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Lydard (US Patent No. 2,991,968) in view of Heersink (US Pub. No. 2012/0168579) as applied to claim 32 above, and further in view of Craine (US Patent No. 4,258,982).
Regarding Claim 39, Lydard, as modified, teaches the method of claim 32, wherein said non-slatwall member comprises a free standing panel. However, Craine teaches a non-slatwall member (Craine: Fig. 1; 10) comprising a free standing panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Lydard with the free standing structure of Craine, with a reasonable expectation of success, in order to provide a means for the display member to rest on a surface such as a floor or counter, thereby increasing the locations in which merchandise can be displayed (Craine: Col. 3, Ln. 21-28; Lydard: Col. 1, Ln. 9-12).

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Lydard (US Patent No. 2,991,968) in view of Heersink (US Pub. No. 2012/0168579) as applied to claim 32 above, and further in view of Decossas (US Patent No. 6,129,220).
Regarding Claim 40, Lydard, as modified, teaches the method of claim 32, wherein said non-slatwall member comprises a rail. However, Decossas teaches a non-slatwall member (Decossas: Fig. 1-2; 12) comprising a rail.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the panel in Lydard with the rail configuration from Decossas, with a reasonable expectation of success, in order to provide a non-slatwall member configuration that can be attached to separate vertical or horizontal structures, thereby increasing the number of locations the member can be utilized (Decossas: Col. 1, Ln. 25-44).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/T.L.M/Examiner, Art Unit 3631        

                                                                                                                                                                                                /JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631